DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8 and 13 all make reference to the terms “differential temperature value” and  “temperature offset value”, however these terms have not been defined by the applicants disclosure thus rendering the claims indefinite and the examiner has not ascertained that said terms represent terms of art which would be obvious to a person having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buescher et al (2021/0095892).  Buescher et al discloses a water heater system (10) for preventing short cycling, the water heater system includes a burner (30) configured to burn a fuel to produce heat, a heat exchanger (36) in fluid communication with the burner, the heat exchanger configured to provide heat to a fluid (via the flue gas) in a heating chamber, a temperature sensor (102) configured to detect a temperature of the fluid, and a controller (12) in communication with the burner and configured to: receive temperature data from the temperature sensor (SEE [0037]), the temperature data indicative of the temperature of the fluid; responsive to determining that the burner is on (SEE for example [0044]), set a current temperature offset value equal to zero (SEE [0044], lines 4-14 which discuss the capability of setting the offset value to zero), responsive to determining that the burner is off, perform a temperature determination including determining a temperature threshold value by subtracting a differential temperature value and the current temperature offset value from a temperature set point value; and determining, based on the temperature data, whether  by the one or more processors (152), wherein the user input comprises the temperature set point value, the differential temperature value, a time threshold value, or a maximum temperature offset value (SEE [0026]).   

Claim(s) 1-5, 7-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strand (20130092103).  Strand discloses a water heater system (Strand, fig. 1, water heater 10) for preventing short cycling, the water heater system comprising a burner (Strand, fig. 1, burner 38) configured to burn a fuel to produce heat; a heat exchanger (Strand, fig. 1, outer part of combustion chamber 43) in fluid communication with the burner (Strand, para. 0027), the heat exchanger configured to provide heat to a fluid in a heating chamber; a temperature sensor (Strand, fig. 1, sensor 44; para. 0029) configured to detect a temperature of the fluid; and a controller (Strand, fig. 1, controller 20) in communication with the burner (Strand, fig. 1, see connection between controller 20 and burner 38; also see paras. 0030-0031) and configured to: receive temperature data from the temperature sensor (Strand, para. 0030: “sensor 44 may provide a signal representing detected water temperature values to controller 20”), the temperature data indicative of the temperature of the fluid (Strand, fig. 1, see location of sensor 44; para. 0029: “a measure of water temperature at or near the bottom of tank 12”); responsive to determining that the burner is on (Strand, fig. 7, g a current temperature offset value from a temperature set point value (Strand, fig. 7, decision block 128: “Setpoint — Offset — Diff.”; also para. 0073); and 
"determining, based on the temperature data, whether the temperature of the fluid is less than or equal to the temperature threshold value (Strand, fig. 7, decision block 128: “Water Temp. < Setpoint — Offset — Diff.”; also para. 0073; note that while the prior art
states “less than” alone not “less than or equals to”, these are alternatives so the prior art only needs to teach “less than”, “equals to”, or both); and responsive to determining that the temperature of the fluid is less than or equal to the temperature threshold value, output instructions for the burner to turn on and heat the fluid to the temperature set point value (Strand, fig. 7, decision block 130; para. 0074).  In re claim 2, Strand discloses: The water heater system of claim 1, wherein the controller is further configured to: responsive to determining that (i) the temperature of the fluid is less than or equal to the temperature threshold value and (ii) the current temperature offset value is not equal to zero, set the current temperature offset value to zero (Strand, fig. 7, it is possible for the controller to determine that the temperature of the fluid is less than the temperature threshold value in decision block 128, turn on the burner in block 130, return to the start of the cycle, go through decision block 138 to ensure that the offset is 
responsive to determining that the burner is on, setting a current temperature offset value equal to zero (Strand, fig. 7, decision block 142; para. 0078 states that the Burn Recovery Step can be set equal to the Offset such that the Offset equals zero after this step); and responsive to determining that the burner is off, performing a temperature determination comprising: determining a temperature threshold value by subtracting a differential temperature value and the current temperature offset value from a temperature set point value (Strand, fig. 7, decision block 128: “Setpoint — Offset — Diff.”; also para. 0073); and determining whether a temperature of a fluid is less than or equal to the temperature threshold value (Strand, fig. 7, decision block 128: “Water Temp. < Setpoint — Offset — Diff.”; also para. 0073; note that while the prior art states “less than” alone not “less than or equals to”, these are alternatives so the prior art only needs to teach “less than”, “equals to”, or both); and e responsive to determining that the temperature of the fluid is less than or equal to the temperature threshold value, outputting instructions for the burner to turn on and heat the fluid to the temperature set point value (Strand, fig. 7, decision block 130; para. 0074).  In re claim 9, Strand discloses: The method of claim 8 further comprising: responsive to determining that (i) the temperature of the fluid is less than or equal to the temperature threshold value and (ii) the current temperature offset value is not equal to zero, setting the current temperature offset value to zero (Strand, fig. 7, it is possible for the controller to .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buescher et al (2021/0095892) in view of Subramanian (2013/0270350).  Buescher et al discloses the applicants primary inventive concept including a water heater system with a controller in communication with a burner and is capable of preventing short cycling and though it is implied that a user has access to the controller via a user interface (SEE [0026]) there is not a specific teaching for the user interface that is remotely located (ie: wireless or remote control).  Subramanian teaches that at the time the invention was made, it was commonly known in the art to control a water heater remotely via a remote user interface (71) (SEE [0031]) and thus it would have been obvious at the time the invention was made to a person having ordinary skill in the art to .
Claims 6 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strand (20130092103) in view of Sobieski (20190243396).  Strand discloses the water heater system of claim 5 including the use of a user interface, however fails to explicitly teach that the user interface is a remote computing mobile device.  Sobieski teaches (in [0025]) that it was already known in the art for a water heater controller to be operable remotely using a user interface that is a remote computing mobile device.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the water heater system of Strand to include a user interface of a remote computing mobile device and arrived at the applicants claimed invention for the purpose of remotely accessing the water heating system from any desired location.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art reference of Strand teaches a water heating system that “controls the operation of the water heater….using an adjusted set point” in paragraph [0048], which is the normal user defined temperature set point minus the offset wherein in contract, the claimed invention uses the .






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 17, 2022